department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p wta-n-107454-00 uilc internal_revenue_service national_office field_service_advice memorandum for appeals officer from deborah a butler assistant chief_counsel field service cc dom fs subject premiums_paid for captive insurance this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer country a country b date date date year year year year b c d e f g dollar_figurea dollar_figureb dollar_figurec dollar_figure dollar_figure dollar_figure wta-n-107454-00 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh j issue sec_1 whether the service should concede that the transactions at issue are insurance for federal_income_tax purposes and whether the service should concede that taxpayer’s captive_insurance_company f qualifies as an insurance_company for the year in issue conclusions we do not object to your recommendation that the two issues mentioned above be conceded facts the year in issue is year taxpayer and its operating subsidiaries are in the business of providing b services prior to date year taxpayer’s predecessor_corporation c was a domestic holding_company which conducted the u s operations of d its parent company incorporated in country a on date year d sold c as part of the sale c’s purchasers consolidated c with several of its subsidiaries and reorganized the new entity as taxpayer from year until the date of the sale c and its operating subsidiaries insured their professional liability risks through unrelated commercial insurers which then reinsured a portion of the risks with e d’s wholly owned insurance subsidiary incorporated in country a these contracts provided coverage on a claims-made basis transaction the quota share reinsurance agreement pursuant to the sale taxpayer agreed to form a new captive insurance subsidiary f for the purpose of insuring c’s pending professional liability claims that e was insuring at that time f is a country b corporation organized on date year f entered into a quota share reinsurance transaction with e whereby e transferred to f all of the liability associated with c’s pending professional liability claims f was required under the quota share agreement to set_aside in an offshore_trust dollar_figurea with respect to one particular claim to the extent that dollar_figurea was not used to pay that wta-n-107454-00 specific claim f was required to refund to e the lesser_of j of such remainder or dollar_figureb f was also required under the agreement to set_aside dollar_figurec as security for loss development protection f paid a portion of this amount dollar_figured to a commercial insurer g as a premium for coverage for excess loss development for claims arising under the quota share reinsurance agreement specifically g agreed to provide coverage to f to the extent that f’s ultimate net losses exceeded dollar_figuree at maximum amounts of dollar_figuref per claim and dollar_figureg for aggregate claims on its consolidated_return for year taxpayer treated the projected net profit from the quota share reinsurance agreement as other income followed by a capital_contribution to f in the same amount taxpayer calculated this amount as follows gross premium per quota share reinsurance agreement less commission less projected refund to e less nominal reserves established for covered claims less amount dollar_figured paid to g projected net profit from transaction f in turn reflected net written premium on the consolidated_return in an amount equal to the nominal reserves that had been established for covered claims f calculated this amount as follows gross premium per quota share reinsurance agreement less commission less projected refund to e less projected net profit from transaction reported by taxpayer less amount dollar_figured paid to g net written premium per return f reduced its net written premiums reported by the amount of its discounted_unpaid_losses transaction reinsurance agreement between f and g your submission also indicates that after c was sold taxpayer insured the professional liability risks of itself and its operating subsidiaries with g with respect to claims arising from date year to date year g then reinsured all of its liabilities arising from this agreement with f and ceded to f the premiums initially paid_by taxpayer f then entered into three retrocession agreements with wta-n-107454-00 unrelated companies whereby f effectively obtained coverage to the extent that aggregate claims from the professional liability policy exceeded dollar_figuree but were no greater than dollar_figureh f reported the transaction on the consolidated_return as follows gross premium ceded from g less amounts paid for three retrocession agreements less unearned portion of premium after haircut net premium earned from reinsurance agreement the only entities insured by f during year were either taxpayer or taxpayer’s operating subsidiaries law and analysis exam has concluded that neither the quota share reinsurance agreement transaction nor the reinsurance transaction between f and g transaction constitute insurance accordingly exam has concluded that taxpayer is not entitled to deduct amounts paid to f and that f is not taxable as an insurance_company for the year in issue whether the transactions in issue are insurance generally premiums_paid for insurance are deductible under sec_162 if directly connected with the taxpayer’s trade_or_business sec_1_162-1 although the internal_revenue_code does not define the term_insurance the united_states supreme court has explained that to constitute insurance a transaction must involve risk shifting from the insured to the insurer and risk_distribution by the insurer 312_us_531 in this regard amounts set_aside by a taxpayer as a self-insurance reserve for anticipated losses are not deductible insurance expenses because risk is not shifted from the taxpayer therefore these amounts are not deductible until the taxpayer actually pays or accrues the anticipated loss 481_us_239 in revrul_77_316 1977_2_cb_53 three situations were presented in which a taxpayer attempted to seek insurance coverage for itself and its operating subsidiaries through the taxpayer’s wholly-owned captive insurance subsidiary the ruling explained that the taxpayer its non-insurance subsidiaries and its captive insurance subsidiary represented one economic family for purposes of the wta-n-107454-00 risk-shifting analysis the ruling concluded that the transactions were not insurance to the extent that risk was retained within the economic family therefore the premiums_paid by the taxpayer and its non-insurance subsidiaries to the captive insurer were not deductible no court in addressing a captive insurance transaction has fully accepted the economic family theory set forth in revrul_77_316 nevertheless each court that has addressed whether a parent_corporation can deduct as insurance premiums payments made to its captive insurance subsidiary has concluded that the underlying transaction does not involve sufficient risk shifting to constitute insurance where the captive insures only its parent or the parent’s other subsidiaries e g 640_f2d_1010 9th cir 811_f2d_1297 9th cir in contrast both the united_states court_of_appeals for the sixth circuit and the united_states court of federal claims have held that payments to a captive insurer by its sibling subsidiary were deductible as insurance premiums 881_f2d_247 6th cir 40_fedclaims_42 the court in humana explained that brother-sister transactions should be considered insurance for federal_income_tax purposes unless either the captive entity or the transaction is a sham humana f 2d pincite in 62_f3d_835 6th cir the sixth circuit applied humana to a brother-sister insurance transaction and concluded that the captive insurer was a sham and that the payments at issue were therefore not deductible as insurance premiums in malone the taxpayer and its operating subsidiaries purchased insurance from a commercial insurer which then reinsured a significant portion of those risks with the taxpayer’s captive insurance subsidiary the commercial insurer retained a portion of premiums received from the taxpayer and paid the remainder to the captive subsidiary as a reinsurance_premium the taxpayer claimed deductions for the insurance premiums_paid to the commercial in clougherty packing the united_states court_of_appeals for the ninth circuit reasoned that risk had not shifted from the parent because a claims payment by the captive subsidiary reduces dollar for dollar the value of the insurer’s stock as reflected on the parent’s balance_sheet the courts in humana and kidde reasoned that unlike parent-subsidiary transactions sufficient risk shifting existed with respect to the brother-sister transactions because the payment of a claim with respect to a loss incurred by the insured subsidiary did not result in a diminution of the assets reflected on the insured subsidiary’s balance_sheet when the captive insurer paid the claim wta-n-107454-00 insurer in determining that the captive_insurance_company was a sham corporation the court in malone noted that the parent propped up the captive by guaranteeing its performance the captive was thinly capitalized and the captive was loosely regulated by the locale in which the captive was incorporated bermuda id pincite in addition to the factors set forth in malone other factors considered in determining whether a captive insurance transaction is a sham include whether the parties that insured with the captive truly faced hazards whether premiums charged by the captive were based on commercial rates whether the validity of claims was established before payments were made on them and whether the captive’s business operations and assets were kept separate from its parent’s ocean drilling exploration co v united_states cl_ct aff’d 988_f2d_1135 fed cir whether f is taxable as an insurance_company insurance_companies other than life_insurance_companies are taxed under sec_831 sec_831 does not specifically define what constitutes an insurance_company sec_1_831-3 of the regulations however states that for purposes of sec_831 and sec_832 the term_insurance companies means only those companies which qualify as insurance_companies under former sec_1_801-1 of the regulations the successor regulation to former sec_1_801-1 is now sec_1_801-3 sec_1_801-3 of the regulations provides the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code in 56_tc_497 aff’d per curiam 469_f2d_697 9th cir the tax_court addressed whether the taxpayer was taxable as an insurance_company by comparing the taxpayer’s insurance- related and non insurance-related income in that case the taxpayer’s shareholders formed the taxpayer for the ostensible purpose of reinsuring life_insurance risks and contributed to the taxpayer cash and other assets during the wta-n-107454-00 years in issue the taxpayer did not maintain an active sales force the amount of the taxpayer’s earned premiums were no more than of its gross_investment_income the tax_court concluded that the taxpayer’s primary and predominant source_of_income was from investments and not from the insuring of risks the court also noted that the taxpayer’s primary and predominant efforts were not expended in pursuit of its insurance activities accordingly the court concluded that because the taxpayer had not used its capital and efforts for the purpose of earning income from the issuance of insurance the taxpayer was not taxable as an insurance_company the courts in 300_fsupp_387 n d tex and 344_fsupp_870 d s c aff’d per curiam 481_f2d_609 4th cir employed similar approaches in rejecting taxpayers’ contentions that they were taxable as insurance_companies case development hazards and other considerations your submission reflects that taxpayer is a domestic holding_company therefore we assume that f primarily insures its sibling subsidiaries beyond the ownership relationship of the parties there is no evidence of abusive facts arising from the insurance transactions such as indemnification agreements capitalization agreements or a lack of arm’s length determination of premiums given the applicable case law a court in this case would likely conclude that the brother-sister relationship between f and its sibling subsidiaries does not standing alone preclude the transactions from constituting insurance since f insured only related entities however a court in this case would likely conclude that amounts received by f were not insurance insofar as they are attributable to insuring taxpayer furthermore with respect to transaction your submission reflects exam’s conclusion that none of the amounts paid_by taxpayer to g could constitute insurance because f fully reinsured the risk your submission further provides however that f shifted a significant portion of the risks to unrelated insurers ie outside of the economic family exam’s conclusion therefore is inconsistent with situation of revrul_77_316 which provides that a taxpayer purchases insurance from its captive subsidiary to the extent that the captive transfers the taxpayer’s risk to unrelated reinsurers with respect to transaction we have several comments regarding the retroactive nature of the coverage although no legal obstacle prevents parties from entering contracts of insurance to protect against losses that have already occurred 303_us_341 257_f2d_342 9th cir transactions which provide wta-n-107454-00 insurance coverage for events which have already occurred give rise to the issue as to whether the transaction involves the transfer of insurance risk in revrul_89_96 1989_2_cb_114 the service presented a situation where a taxpayer attempts to purchase insurance coverage from an unrelated party for an event which had already occurred in that ruling a party p incurred a substantial liability due to a catastrophe p did not know the exact amount of its liabilities but it was expected to be in excess of dollar_figurex p's insurance coverage at the time of the catastrophe totaled dollar_figurex one month after the catastrophe p purchased additional liability insurance coverage from an unrelated insurer ui in the amount of dollar_figurex p paid ui a premium in the amount of dollar_figurex under the contract ui promised to pay up to dollar_figurex of p's liabilities in excess of p's primary coverage of dollar_figurex the issue presented is whether the arrangement between p and ui constituted insurance for purposes of determining ui's federal_income_tax liability the service concludes in the ruling that the arrangement is not insurance and ui was not permitted to increase its losses_incurred deduction by the losses ceded pursuant to the agreement the service emphasizes that ui accepted risks under the contract with respect to events which had already occurred ui accepted an investment risk because it hoped that the dollar_figurex premium it had received coupled with the tax savings from a losses_incurred deduction could be invested and increased into an amount which would exceed its dollar_figurex maximum liability thus the risk transferred related to investment and timing risk but not insurance risk consequently ui was not permitted a deduction for additions to unpaid loss_reserves relating to the contract transaction is similar to the situation set forth in revrul_89_96 insofar as e and f were aware of all the claims covered under the agreement at the time that it was entered wta-n-107454-00 given the substantial litigation hazards present in arguing that the transactions were not insurance there are equally substantial hazards in arguing the f was not taxable as an insurance_company for year further factual development as described could change our analysis as to whether the service should concede this case we would not oppose your decision to send this case back to exam for such development in sum we agree with your conclusion that given the facts in this case the service is unlikely to prevail on regarding the main issues set forth in your submission therefore we do not object to your recommendation to concede those issues please call if you have any further questions deborah a butler assistant chief_counsel field service by joel e helke chief financial institutions products branch
